DETAILED ACTION
This Office action for U.S. Patent Application No. 16/675,958 is responsive to communications filed 17 November 2021, in reply to the Final Rejection of 17 August 2021.
Claims 4–6 and 9–30 are pending, of which claim 30 is new.
In the Final Rejection, claims 4–6, 10–12, 17, 21–23, and 26–29 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by JP 2014–192713 A (“Sasaki”).  Claims 9 and 15 were rejected under 35 U.S.C. § 103 as obvious over Sasaki in view of U.S. Patent Application Publication No. 2019/0221090 A1 (“Beiser”).  Claims 13 and 14 were rejected under 35 U.S.C. § 103 as obvious over Sasaki in view of U.S. Patent Application Publication No. 2012/0257062 A1 (“Wang”).  Claims 16 and 18–20 were rejected under 35 U.S.C. § 103 as obvious over Sasaki in view of U.S. Patent Application Publication No. 2017/027785 A1 (“Burke”).  Claims 24 and 25 were rejected under 35 U.S.C. § 103 as obvious over Sasaki in view of U.S. Patent Application Publication No. 2018/0033153 A1 (“Hirasawa”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 17 November 2021 has been entered.

Response to Arguments
Applicant's arguments filed with respect to claim 4 have been fully considered but they are not persuasive.  Applicant attempts to distinguish the claimed “respective priority event levels” from the priority levels described in Sasaki ¶ 0019 as based on the number of display candidates and display times.  The examiner disagrees that this forms a patentable distinction.  “During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’”.  M.P.E.P. § 2111 (quoting Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005)).  In this case, there is no guidance in claim 4 that defines or limits the priority levels in any manner, much less in a manner that is mutually exclusive from the Sasaki method.  Claim 10 even demonstrates explicit compatibility with the Sasaki method, claiming “a more recent event is associated with a higher event priority level than a video stream associated with a less recent event”.  Similarly, claim 29 recites a primary display window, in which according to claim 4, the highest priority video stream is displayed, as reserved for “a most recently detected event”.
Applicant’s arguments filed with respect to claims 9 and 15 have been considered but they are not persuasive.  Applicant alleges that the Beiser abnormality scores are not used to display video feeds, much less the rationing of video feed display as set forth in Sasaki.  The examiner disagrees.  Beiser states in ¶ 0050 that it is designed to operate on a system where “there are many more cameras or video streams generated . . . than there are available slots to display those streams on a monitor”, so that certain streams associated with different events according to analytical rules may be popped-up for display.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4–6, 10–12, 17, 21–23, and 26–30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP 2014-192713 A (“Sasaki”).  This reference is cited in the 18 February 2020 Information Disclosure Statement.  An English-language machine translation from WIPO is relied on and is of record.
Sasaki, directed to a video surveillance system, teaches with respect to claim 4:
A method comprising:
detecting multiple events (¶ 0009, plurality of cameras each of which detects abnormalities);
assigning respective event priority levels to the detected events (¶¶ 0019–20, assigning priority levels to various display candidates, so that most recent events and certain cameras are given higher priority),
displaying a plurality of video streams on a display (¶ 0017, display terminal 58 divided into X display areas),
wherein the display comprises a plurality of display windows which define an ordered sequence of display windows (¶¶ 0018–20, priority order for display, or otherwise camera identification number),
and wherein each respective video stream on the display is associated with a respective one of the detected events and is associated with a corresponding event priority level of a respective detected event (¶ 0031, priority value for each surveillance camera; ¶ 0053, display camera stream if an abnormality is detected an otherwise display advertisement),
and wherein the displaying comprises:
displaying, in a first one of the display windows, a first one of the video streams (¶¶ 0017–18, display X number of surveillance camera images in their respective display areas), the first one of the display windows comprises a primary display window (Figs. 6, 10; abnormal camera data first displayed in upper left window); and
displaying other ones of the video streams in respective ones of the display windows (¶¶ 0017–18, display X number of surveillance camera images in their respective display areas), the respective ones of the display windows of the display windows comprises secondary display windows (Figs. 6, 10; further areas on a display that display abnormal camera data when needed),
wherein each other one of the video streams is associated with a priority level that is lower than the priority level of the first one of the video streams (¶ 0028, preferential display of camera having highest priority value, and consequently cameras with lower priority values are not preferentially displayed);
detecting a first further event and assigning a respective event priority level to the first further event (¶¶ 0035–0048, different cameras detecting abnormalities at different times); and
in response to the respective event priority level being higher than or equal to an associated event priority level of the video stream displayed in the primary display window (¶ 0028, preferentially displaying the surveillance camera having the higher priority value among the cameras that detected the abnormality)
shifting the display of one or more of the video streams to the next one or more display windows in the ordered sequence of display windows (¶¶ 0035–48, changing display candidates to cameras that detect abnormalities); and
displaying a new video stream in a first available display window in the ordered sequence of display windows (id., switching display states in response to new display candidates),
wherein the new video stream is associated with the detected first further event (id., displaying cameras associated with detected abnormalities), and
wherein the first available display window comprises the primary display window (Figs. 6, 10, orderly display of abnormal camera data in windows in row order).

Regarding claim 5, Sasaki teaches the method of claim 4, further comprising, in response to detecting the further event, ceasing display of the video stream in the last display window in the ordered sequence of display windows (¶¶ 0035–48, in the example given, there are five cameras and four display areas, so one camera image is not displayed).

Regarding claim 6, Sasaki teaches the method of claim 4, further comprising preventing a displayed video stream from shifting to the next display window in the ordered sequence of display windows (¶¶ 0035–48, camera that currently detects abnormality has image displayed; in particular camera 5 that continues to detect and abnormality and does not change display position from timing C to timing E at ¶¶ 0036–38).

Regarding claim 10, Sasaki teaches the method of claim 4, wherein a video stream associated with a more recent event is associated with a higher event priority level than a video stream associated with a less recent event (¶ 0034–35, as cameras 2 and 3 detect an abnormality and camera 1 no longer detects an abnormality at timing B, the camera 1 image is no longer displayed).

Regarding claim 11, Sasaki teaches the method of claim 4, further comprising, in response to user input, ceasing display of a video stream (¶ 0021, “switching” to display a search result based on user input; consequently the switching also removes the previous display).

Regarding claim 12, Sasaki teaches the method of claim 11, further comprising, in response to ceasing display of the video stream, adding to an event log an indication of the event associated with the video stream (¶ 0021; abnormalities are searchable).

Regarding claim 17, Sasaki teaches the method of claim 4, wherein a detected event comprises one or more of: an alarm being triggered, unusual motion of an object (passim, abnormality), an object being identified or classified, and unusual motion of an object.  Applicant is reminded that under the Broadest Reasonable Interpretation standard, only one element presented in a list of disjunctive format is required to anticipate the list as a whole.  See M.P.E.P. § 2173.05(h) (optional claim language compared with more restrictive Markush claim drafting).

Regarding claim 21, Sasaki teaches the method of claim 4, further comprising:
detecting with a camera a second further event . . . associated with an event priority level (¶¶ 0041–42, at timing H, each of the five cameras detect an abnormality);
determining that a displayed video stream is associated with the same event priority level as the detected second further event, and that the displayed video stream was obtained using the camera (¶ 0041, at timing H, all five cameras are display candidates and cameras 1–4 were displayed) ; and
preventing a video stream comprising the second further event from being displayed on the display (¶ 0042, camera 4 is no longer displayed).

Regarding claim 22, Sasaki teaches the method of claims 21, wherein the preventing comprises preventing a video stream comprising the second further event from being displayed on the display if a user-defined period of time has not elapsed since the displayed video stream was displayed on the display (¶ 0017, switch displays at predetermined switching timing).

Regarding claim 23, Sasaki teaches the method of claim 4, wherein the display windows are positioned along one or more edges of the display (Fig. 13A, each of six display areas is at an edge).

Regarding claim 26, Sasaki teaches a system comprising:
one or more cameras (¶ 0012, plurality of surveillance cameras); and
one or more processors communicative with memory having stored thereon computer program code configured when executed by the one or more processors to cause the one or more processors (¶ 0021, administrator PC 60 that switches the images) to perform [the claim 4 method] (claim 4 rejection supra).

Regarding claim 27, Sasaki teaches a computer-readable medium having stored thereon computer program code configured when executed by one or more processors (¶ 0021, administrator PC 60) to cause the one or more processors to perform [the claim 4 method] (claim 4 rejection supra)
wherein the display comprises at least one primary display window and multiple secondary windows smaller than the primary display window (Fig. 13A, ¶¶ 0053–68, 73; large display terminal 40 and five smaller divisions on divided screen; displaying advertisements in a normal mode and camera data when abnormalities are detected),
wherein the primary and secondary display windows define an ordered sequence of display windows (Figs. 6, 10; ordered display of abnormality camera data instead of advertisements).

Regarding claim 28, Sasaki teaches a method comprising:
displaying a plurality of video streams on a display (¶ 0017, display terminal 58 divided into X display areas),
wherein the display comprises a plurality of display windows which define an ordered sequence of display windows (¶¶ 0018–20, priority order for display, or otherwise camera identification number),
and wherein each respective video stream is associated with: a respective event; and a corresponding event priority level of the respective event (¶ 0031, priority value for each surveillance camera),
and wherein the displaying comprises:
displaying, in a first one of the display windows, a first one of the video streams (¶¶ 0017–18, display X number of surveillance camera images in their respective display areas); and
displaying other ones of the video streams in respective ones of the display windows (id.),
wherein each other one of the video streams is associated with a priority level that is lower than the priority level of the first one of the video streams (¶ 0028, preferential display of camera having highest priority value, and consequently cameras with lower priority values are not preferentially displayed);
shifting the display of one or more of the video streams to the next one or more display windows in the ordered sequence of display windows (¶¶ 0035–48, changing display candidates to cameras that detect abnormalities); and
displaying a new video stream in a first available display window in the ordered sequence of display windows (id., switching display states in response to new display candidates),
wherein the new video stream is associated with: a further event; and a respective event priority level of the further event (id., displaying cameras associated with detected abnormalities).

Regarding claim 29, Sasaki teaches the method of claim 9, wherein the display window is reserved for the video streams that comprise:
a most recently detected event (¶¶ 0035–38, displaying abnormalities as they appear on different cameras);
or events determined to be of a relatively higher event priority level than respective events currently comprised in the video streams displayed in the secondary display windows (¶ 0028, “the display  control unit 54 preferentially displays the monitoring camera 10 having a higher priority among the monitoring cameras 10 that have detected the abnormality”).

Regarding claim 30, Sasaki teaches the method of claim 4, further comprising:
in response to the respective event priority level being lower than the associated event priority level associated with the first one of the video stream displayed in the primary display window:
maintaining the first one of the video steams displayed in the primary display window (Fig. 6, in transition from state I to state J, higher priority images 4 and 5 remain in place at the upper left and upper right windows);
shifting the display of one or more of the video streams in the secondary display windows to the next one or more display windows in the ordered sequence of display windows (id., image 2 moves from lower right to lower left window); and
displaying the new video stream in a first available secondary window in the ordered sequence of display windows (id., new display of image 3 in lower right window).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§  102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Sasaki in view of U.S. Patent Application Publication No. 2019/0221090 A1 (“Beiser”).
Claim 9 recites ranking four priority levels.  Sasaki does not teach this limitation.  However, Bieser, directed to a system for ordering a series of video streams for display, teaches:
event priority levels are ranked from highest to lowest according to the following event priority levels: alarm (Fig. 12, significant abnormal event), unusual motion (id., abnormal but not significant), analytics (id., average score), and usual motion (id., not anomaly).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Sasaki system to order videos according to the ranking method shown in Bieser Figure 12, in order to create a more accurate display of abnormalities by ranking abnormal events into different categories.  Bieser ¶¶ 0076–77.

Regarding claim 15, Sasaki in view of Bieser teaches the method of claim 4, wherein the event priority level associated with the first video stream is an alarm (Bieser ¶ 0052, alarm event 208),
and wherein the shifting of the display of the first video stream is prevented until the alarm is acknowledged via user input (id., automated pop-up display of alarm event).

Claims 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sasaki in view of U.S. Patent Application Publication No. 2012/0257062 A1 (“Wang”).
Claim 14 teaches in response to user input, shifting the display of a video stream to another display window.  It is ambiguous whether the Sasaki switching to display search results displaces the previously-displayed video to a different display area, or merely removes them from view.  However, Wang teaches this limitation.  Wang ¶ 0019, manual switching of surveillance into or out of a sub-display area of monitor 60.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Sasaki system to switch live video and searched video into different display areas, as taught by Wang, to easily compare surveillance videos for potentially matching activity.  Wang ¶ 0015.

Regarding claim 13, Sasaki in view of Wang teaches the method of claim 12, further comprising re-initiating display of the video stream in response to a user input being received in connection with the indication (Wang ¶ 0019, manual switch mode between videos of different monitored places for display on a sub-display area).

Claims 16 and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sasaki in view of U.S. Patent Application Publication No. 2017/0277785 A1 (“Burke”).  Claims 18–20 are directed to determining a pattern of user interaction with the video stream displays and changing future displays accordingly.  Sasaki does not disclose this material.  However, Burke teaches a system for distributing surveillance video data to users based on a model built by user feedback.
Regarding claim 18, Sasaki in view of Burke teaches the method of claim 4, further comprising:
determining one or more patterns associated with user-selected ceasing of the display of video streams (¶¶ 0059, 0067–70, adjust user model of user’s preferred display settings including times to display image frames within respective panes according to ranking of potential interest); and
preventing the display of further video streams based on the one or more patterns (¶¶ 0070–73, “thumbs down” voting).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Burke user modelling to determine the Sasaki displays, in order to anticipate the displays the users would be interested in viewing for display.  Burke ¶ 0017.

Regarding claim 19, Sasaki in view of Burke teaches the method of claim 4, further comprising:
determining one or more patterns associated with user-selected preventing of shifting of the display of video streams (¶¶ 0067–0070, adjust model of user’s preferred display settings including times to display image frames within respective panes); and
escalating the event priority levels associated with further video streams based on the one or more patterns (¶¶ 0070–73, “thumbs up” voting).

Regarding claim 20, Sasaki in view of Burke teaches the method of claim 18, wherein the one or more patterns are determined using a machine learning module (¶¶ 0045, 0055, 0058–59; machine learning application 306 creates and updates user models based on user votes).

Regarding claim 16, Sasaki in view of Burke teaches the method of claim 4, further comprising, in response to user input, transmitting a selected video stream to a remote device (Burke ¶ 0041, user holds wireless user device 400).

Claims 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Sasaki in view of U.S. Patent Application Publication No. 2018/0033153 A1 (“Hirasawa”).  Claim 24 is directed to handling the same object in two video streams.  Sasaki does not teach this material.  However, Hirasawa, directed to video tracking, teaches with respect to claim 24, the method of claim 4, further comprising:
determining that an object in a video stream is the same as another object in another video stream (¶ 0041, displaying videos from plurality of cameras that all image the moving object); and
in response thereto, displaying the video stream in a primary display window of the display windows (¶ 0050, performing continuous playback of moving object so that “video from each of the cameras related to [the] moving object are arranged and displayed in order of imaging time”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Sasaki system to display a moving object continuously as it moves in range of a plurality of cameras, as taught by Hirasawa, in order to assist a monitoring person to watch a person who is known to have performed “problematic action”.  Hirasawa ¶ 0002–04.

Regarding claim 25, Sasaki in view of Hirasawa teaches the method of claim 24, wherein the ordered sequence starts at the primary display window, proceeds to one of the other display windows, and further proceeds to a next nearest of the other display windows (Hirasawa ¶ 0050, “video player . . . performs continuous playback in which the video from each camera is sequentially displayed as a moving image with the lapse of time, on the continuous playback screen”; Fig. 11, continuous playback shows confirmation video moving into different tiles as person being tracked moves in range of differing cameras).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487